COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00276-CV


Russell H. Sitton, Jr., Individually      §   From the 141st District Court
and as Representative of the Estate
of Russell H. Sitton, Sr., Deceased
                                          §   of Tarrant County (141-268081-13)
v.

                                          §   October 16, 2014
Azle Manor Health Care &
Rehabilitation, L.L.L.P. d/b/a Azle
Manor Health Care & Rehabilitation        §   Per Curiam


                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                       SECOND DISTRICT COURT OF APPEALS

                                       PER CURIAM